Citation Nr: 1101181	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine disability, and, 
if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability, to include 
as secondary to cervical spine disability.  

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1964 to September 
1966 and from January 2001 to July 2001.  He also had 
approximately 40 years of service in the National Guard, 
including numerous periods of active duty for training (ACDUTRA).  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which confirmed the previous denial of service 
connection for hearing loss, cervical fusion, and herniated 
lumbar disc.  The RO in Montgomery, Alabama, currently retains 
jurisdiction of the Veteran's claim file.  

The Veteran testified before the undersigned at a Board hearing 
at the RO in Montgomery, Alabama, in August 2010.  A transcript 
of the hearing is of record.  The Veteran submitted additional 
evidence at that time, along with a waiver of consideration by 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

In October 2010, the Veteran submitted additional medical and lay 
evidence, but did not include a waiver of consideration by the 
agency of original jurisdiction along with this evidence.  See 38 
C.F.R. § 20.1304.  Regarding the claim of service connection for 
a cervical spine disability, given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  
The issues have been recharacterized to comport to the evidence 
of record.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claims of service connection for 
cervical spine disability, low back disability, to include as 
secondary to a cervical spine disability, and bilateral hearing 
loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection on a de novo basis for low back 
disability, to include as secondary to a cervical spine 
disability, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for hearing 
loss, cervical fusion, and herniated lumbar disc in a July 2004 
rating decision.  The appellant received timely notice of the 
determination but did not appeal, and that denial is now final.  

2.  Evidence received since the July 2004 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claims of entitlement to service connection 
for cervical and low back disabilities and bilateral hearing 
loss.  

3.  The Veteran's cervical spine disability originated during a 
period of active duty for training.





CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 
2004 rating decision, and the claim of entitlement to service 
connection for cervical spine disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) 
(2010).  

2.  The criteria for service connection for cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).

3.  New and material evidence has been received since the July 
2004 rating decision, and the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).  

4.  New and material evidence has been received since the July 
2004 rating decision, and the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.156 (a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claims of service connection for cervical spine and 
low back disabilities and bilateral hearing loss and the claim of 
service connection for cervical spine disability on a de novo 
basis have been considered with respect to VA's duties to notify 
and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard, 4 Vet. App. at 394.  


II.  New and Material Claims

The Veteran seeks to reopen his claims of entitlement to service 
connection for cervical, low back, and bilateral hearing loss 
disabilities.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

The RO denied entitlement to service connection for cervical, low 
back, and bilateral hearing loss disabilities in a July 2004 
rating decision on the respective basis that the Veteran did not 
have a cervical spine injury during a period of ACDUTRA, that he 
did not have an injury to the lower back while on a period of 
active duty, and because there was no evidence of acoustic trauma 
during active service or evidence showing that a pre-existing 
hearing loss condition was materially aggravated by service.  
Following the issuance of a statement of the case (SOC) by the RO 
regarding these issues in September 2005, the Veteran did not 
file a Form 9 substantive appeal to the Board until April 2006.  
A June 2006 letter from the RO notified the Veteran that his Form 
9 appeal was not timely.  38 C.F.R. § 20.302 specifies that a 
Form 9 substantive appeal must be received by the RO within 60 
days of the mailing of the SOC or within 1 year of the original 
rating decision, whichever period ends later.  The Veteran failed 
to file his Form 9 appeal within either time period.  Thus, the 
Veteran did not appeal the June 2004 decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2010). 

Evidence submitted since the June 2004 rating decision pertaining 
to the Veteran's claimed cervical, low back, and bilateral 
hearing loss disabilities includes a July 2001 private medical 
record noting that the Veteran has slightly asymmetric hearing 
loss, more in the left ear, and does have significant noise 
exposure due to gun fire.  A November 2009 private medical 
opinion noting that the Veteran has a long history of neck and 
back pain, which dates back to the early 1980s when he required a 
cervical fusion following a neck injury and has degenerative disc 
disease (DDD) in his lower back per a magnetic resonance image 
(MRI) in the 1990s.  He also has marked hearing loss dating back 
to his days in the military.  A March 2010 private medical 
opinion notes that the Veteran has a long history of neck and 
back pain, which dates back to when he injured his neck in the 
early 1980s and had a cervical fusion.  He also has a history of 
degenerative disc disease  of the low back in the 1990s.  An 
August 2010 private medical opinion notes that the Veteran had 
cervical block surgery on his neck in 1981.  A second August 2010 
private medical opinion notes that the Veteran had an anterior 
cervical fusion in 1981 and postsurgical changes with interbody 
fusion from C5-C7.  

The numerous private medical opinions submitted since the July 
2004 rating decision are new because they are not duplicative of 
evidence considered by the RO at the time of its July 2004 rating 
decision.

The numerous private medical opinions submitted since the July 
2004 rating decision clearly relate to the unestablished fact and 
the reason for the previous denial of his service connection 
claims; that is, whether the Veteran's current cervical spine, 
low back, and bilateral hearing loss disabilities had their onset 
during, or are otherwise related to, a period of qualifying 
service as required by 38 C.F.R. § 3.303.  Thus, they are 
material.  

Likewise, the newly submitted private medical opinions are not 
cumulative or redundant of existing evidence, and present a 
reasonable possibility of substantiating the claims.

Accordingly, reopening the claims of service connection for 
cervical spine, low back, and bilateral hearing loss disabilities 
is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection for a Cervical Spine Disability

The Veteran seeks service connection for cervical spine 
disability.  The Veteran contends that his current cervical 
disability had its onset during a period of active service.  
Specifically, the Veteran testified at his August 2010 Board 
hearing that a week after his car accident in 1981, he went to a 
doctor who told him that he had cracked vertebra and the 
following month he had cervical spine surgery.  The Veteran also 
submitted a statement dated in November 2008 from a private 
attorney noting that he represented the Veteran in obtaining a 
settlement for injuries received in an automobile accident in 
June 1981.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
The record shows a current cervical spine disability.  A March 
2010 private medical opinion notes that a review of previous 
radiographic imaging studies revealed that the Veteran has solid 
fusions in his neck at C4-5 and C5-6.  An August 2010 private 
medical opinion notes that the Veteran had an anterior cervical 
fusion in 1981 and postsurgical changes with interbody fusion 
from C5-C7.  

The Veteran claims that he was involved in a motor vehicle 
accident in 1981, which resulted in a neck injury necessitating 
surgery.  A June 1981 accident report notes that the Veteran's 
jeep was struck in the rear by a truck in June 1981.  It was 
noted that none of the passengers were injured, however it 
appears that some of the passengers in the Veteran's vehicle were 
taken to the hospital by ambulance.  It was noted that the 
Veteran was on ACDUTRA pursuant to 38 U.S.C.A. § 503 and the 
injury was considered to have been incurred in the line of duty.  
An April 1984 retention examination notes that the Veteran had a 
fusion of C4-5 following an accident in 1980.  A March 1988 STR 
notes that the Veteran reported a vertebrae fusion from an 
automobile accident in 1982.  A June 1992 retention examination 
indicates that a physician found that the Veteran had a cervical 
fusion from a fracture of C4-6 during a whiplash accident in 
1976.  

Service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while performing 
ACDUTRA or from injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army 
National Guard of any State under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of law.  
See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  

While there is certainly ambiguity regarding the exact date of 
his accident and subsequent cervical spine surgery, what is clear 
is that the Veteran's June 1981 motor vehicle accident occurred 
during a period of qualifying ACDUTRA performed pursuant to 
38 U.S.C.A. § 503.  See 38 C.F.R. § 3.6(c).  

As the record shows a current cervical spine disability and a 
motor vehicle accident during active service, the determinative 
issue is whether these are related.  
A November 2009 private medical opinion notes that the Veteran 
has a long history of neck pain, which dates back to the early 
1980s when he required a cervical fusion following a neck injury.  
A March 2010 private medical opinion notes that the Veteran has a 
long history of neck and back pain, which dates back to when he 
injured his neck in the early 1980s and had a cervical fusion.  
An August 2010 private medical opinion notes that the Veteran had 
cervical block surgery on his neck in 1981.  A second August 2010 
private medical opinion notes that the Veteran had an anterior 
cervical fusion in 1981 and postsurgical changes with interbody 
fusion from C5-C7.  

The various private medical opinions are competent and based on 
an accurate factual.  Compare, Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (noting that a medical opinion based on an inaccurate 
factual premise is not probative).  There is no medical evidence, 
including any VA examination report that the RO could have 
obtained for the Veteran, of record indicating that the Veteran's 
current cervical spine disability is not related to his in-
service motor vehicle accident.  Furthermore, the Board finds the 
Veteran's statements and testimony regarding his cervical spine 
surgery following his June 1981 accident to be credible.  
Therefore, at the very least, the evidence is in equipoise and 
any doubt is resolved in the Veteran's favor.

Accordingly, service connection for a cervical spine disability 
is warranted.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for cervical spine 
disability.

 Entitlement to service connection for cervical spine disability 
is granted.  

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for low back disability, to 
this extent only the claim, is granted.  

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for bilateral hearing loss, 
to this extent only the claim, is granted. 


REMAND

The Veteran seeks service connection for a low back disability, 
to include as secondary to his service connected cervical spine 
disability, and for bilateral hearing loss.  The Veteran 
testified at his August 2010 hearing that his back started 
bothering him after his neck injury.  He also testified that he 
began noticing his hearing loss gradually for the past 15 to 18 
years and that during service he was exposed to noise from 
weapons fire and whistling noises while on submarines.  The 
Veteran further testified that he did not use ear protection 
during service and as a civilian he worked in his state 
department of education.   

In October 2010, the Veteran submitted additional medical and lay 
evidence that has potential relevance to his service connection 
claims, but did not include a waiver of consideration by the 
agency of original jurisdiction along with this evidence.  Thus, 
a remand pursuant to 38 C.F.R. § 20.1304 is required.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  The 
Board also notes that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  However, if an increase is shown, the 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).  

Regarding the claim of service connection for low back 
disability, the Board notes that the Veteran has a diagnosed 
current low back disability.  STRs from the Veteran's first 
period of active service from September 1964 to September 1966, 
do not reveal any treatment for a low back condition or pain, 
however January 2000 STRs note that the Veteran complained of low 
back pain and radicular symptoms and that the Veteran was given 
an assessment of L5 facet degenerative joint disease (DJD).  
February 2000 STRs note that the Veteran had a L5-S1 disc bulge.  

Because the evidence of record indicates that the Veteran has a 
low back disability, which could be related to his 1981 accident 
or service connected cervical spine disability or may have been 
aggravated by a period of active service and/or ACDUTRA, a VA 
examination should be provided to determine the nature and 
etiology of his current low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Regarding the claim of service connection for bilateral hearing 
loss, the Board notes that the Veteran has a diagnosed current 
bilateral hearing loss disability.  STRs from the Veteran's first 
period of active service from September 1964 to September 1966 do 
not reveal any treatment for hearing loss or complaints regarding 
hearing, however a March 2000 STR notes that the Veteran was 
given a diagnosis of defective hearing following audiometric 
testing.  July 2001 STRs show that the Veteran was noted to have 
a problem of noise induced hearing loss.  

The Veteran is competent to state that he was exposed to loud 
noises during service.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, the Board finds the Veteran's statements to 
be credible regarding his duties during service.  Thus, exposure 
to acoustic trauma during service is conceded.  

Because the evidence of record indicates that the Veteran has a 
bilateral hearing loss disability, which could be related to his 
active service and/or ACDUTRA or may have been aggravated by a 
period of active service or ACDUTRA, a VA examination should be 
provided to determine the nature and etiology of his current low 
back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
by an appropriate medical professional to 
determine the nature and etiology of his 
current low back disability.  All indicated 
tests and studies should be performed.   

As to all low back disabilities identified, 
the examiner is to provide an opinion(s) as 
to:

A.  Whether it at least as likely as not had 
its onset during, or is related to, the 
Veteran's active service or any period of 
ACDUTRA, including the physical stress of 
many years of military training and exercise.  
The examiner is notified that the Veteran's 
June 1981 automobile accident was during a 
period of qualifying ACDUTRA and that the 
Veteran had many periods of ACDUTRA during 
his service in the National Guard.  

B.  If not, whether it is at least as likely 
as not caused or aggravated by the Veteran's 
service-connected cervical spine disability. 
 
C.  If not, whether it is at least as likely 
as not that any preexisting low back 
disability increased in severity during any 
period of active service (including the 
January 2001 to July 2001 period) or ACDUTRA.  
If so, was such increase clearly and 
unmistakably due to the natural progress of 
the low back disability.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

2.  Schedule the Veteran for an examination 
by an appropriate medical professional to 
determine the nature and etiology of his 
current bilateral hearing loss.  All 
indicated tests and studies should be 
performed.  

The examiner is to provide an opinion(s) as 
to:

A.  Whether bilateral hearing loss at least 
as likely as not had its onset during, or is 
related to, the Veteran's active service or 
any period of ACDUTRA.  The Veteran's 
exposure to acoustic trauma during his 
periods of active service and many periods of 
ACDUTRA is conceded.  

B.  If not, whether it is at least as likely 
as not that any preexisting bilateral hearing 
loss disability increased in severity during 
any period of active service (including the 
January 2001 to July 2001 period) or ACDUTRA.  
If so, was such increase clearly and 
unmistakably due to the natural progress of 
the bilateral hearing loss disability.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  If 
either of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence (including the newly 
submitted lay and medical evidence that 
was received in October 2010) and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


